1. Iraq - in particular, the death penalty (including the case of Tariq Aziz) and attacks against Christian communities
The next item is the debate on six motions for resolutions on Iraq - in particular, the death penalty (including the case of Tariq Aziz) and attacks against Christian communities.
Madam President, Commissioner, ladies and gentlemen, on 12 November, a German newspaper ran the headline 'Iraqi Christians hunted to death'. The picture accompanying the article showed a Christian family sheltering in a church in the capital Baghdad. The family had taken refuge in this house of worship after Islamic terrorists had begun a determined attack on the homes of Christians. The revolting bloodbath of 31 October during a service in the Syriac Catholic cathedral was certainly, therefore, no isolated incident. The Christian minority in Mesopotamia has been exposed to outright religious persecution for years. That is the sad reality in Iraq. Witness the massive exodus of Iraqi Christians. Since 2003, their numbers in Iraq have dropped from 850 000 to 350 000, 115 000 of whom have been internally displaced. What can these courageous 'hangers-on' - in quotation marks, because Iraq is where they belong - expect from Europe? After all, this is a Christian minority whose historical roots in Iraq can be traced back to the 1st century AD and include the world's oldest churches and monasteries. I would plead for three concrete European relief efforts for Iraqi Christians. First of all, support Iraqi Christians who have fled to the Kurdish region to build a new life. Give them a future within their own country. The same is true for the Christian minority in the plain of Nineveh. European aid for vocational training, jobs for young people and loans for new businesses. Secondly, the European institutions should urge the Iraqi Government - and this is a matter of extreme urgency - to drop the statement of the holder's religion from identity cards, because this omission would significantly increase the personal security of religious minorities, especially Christians. In addition, the existing practice of declaring the holder's religion on identity cards is currently resulting in discrimination in the job market and in people converting to other religions, amongst other things. Thirdly, at parliamentary level, I would ask our Delegation for Relations with Iraq to show the five Christian members of the Iraqi Parliament our willingness to assist them in word and deed in this precarious period. Anyway, Madam President, Commissioner, I, of course, welcome all parliamentary contacts between Europe and Iraq designed to support this young democracy and I am also very pleased that my fellow member, Mr Mauro, will soon be presenting a report on the European Union and Iraq to the Committee on Foreign Affairs. That is very important. Finally, the Council and the Commission - the Council is not actually represented here, but never mind - I am counting on you continuing to make vigorous efforts to persuade the Iraqi authorities to do what they can to ensure at least the bare survival of Christian communities and churches in the historic land of Mesopotamia.
Madam President, since the Iraq War, this country, instead of being liberated from a military dictator, is sinking into violence. The spectacle of the hanging of Saddam Hussein was not in any way a means of reducing this violence. On the contrary, it has exacerbated tensions in this country.
You know that the European Union fights incessantly against the death penalty. We believe that by abolishing the death penalty in Europe, we have contributed to making a step forward in the progress of humanity. That is why we find it disgraceful that Tariq Aziz, who worked with Saddam Hussein, and two of his assistants, may be hanged. This is not because of the personality of Tariq Aziz, who, as I knew very well, was, in fact, a remarkable personality who unfortunately participated in a totalitarian system. However, I think - and I say this as a personal opinion - that, especially at the last moment, he made major efforts to try to open up his country.
Yet it is not the case of Tariq Aziz that is important. We cannot have the hanging of Tariq Aziz on our television screens tomorrow as a symbol of the liberation of Iraq. That is why I am calling on my fellow Members to vote for this resolution, which also includes a section, which I agree with, on the persecution of Christians in Iraq.
author. - Madam President, the death penalty violates the right to life as proclaimed in the Universal Declaration of Human Rights. It is the ultimate denial of human rights.
Nonetheless, in 2009, 18 countries carried out death sentences. Iraq executed more than 120 people and Iran carried out as many as 388 executions. The countries which use the death penalty - including the United States and China, and we can continue the list - say that people are executed in the name of justice. The death penalty has nothing to do with justice.
The European Union is strongly committed to working towards the abolition of the death penalty everywhere and is striving to achieve universal acceptance of this principle. This resolution is an important reminder of the fact that we need to continue the fight against the death penalty. We appeal to the government of Iraq to abolish the use of the death penalty.
Madam President, dark clouds of Islamic extremism are gathering over the whole world and, in particular, over the Middle East. In Pakistan, Asia Bibi has said that, despite her reprieve, as far as the extremists are concerned, she is still a threat. Unfortunately, she will have to emigrate to another country. Christians in Iraq, too, have already fled en masse. They are systemic victims of the extremists. In Iraq, a religious community that has lived there much longer than the extremists have is being driven away in a very brutal fashion. That is why the Christians deserve our support. They must be allowed to remain together, so that they can practise their faith. I therefore call on the Commission to give this issue top priority. Strong European support is badly needed to moderate groups in Iraq. Then, we might be able to prevent Islamic extremists from shutting and locking the church doors in Iraq for good.
Madam President, ladies and gentlemen, the Group of the Greens/European Free Alliance fully supports two points in the resolution. First of all, we need to continue our fight against capital punishment, as well as our appeals for the capital sentences passed on Tariq Aziz and two other former officers to be revoked. Secondly, every person in Iraq must be allowed to practise their faith in the country, and we condemn any attack on that freedom. We are pleased with those two points, but my group is less pleased with what is missing from the resolution. It appears that the European Parliament refuses to discuss the many human rights abuses in Iraq, for which we, as Member States of the EU, have been partly responsible. Foreign troops have allowed Iraqi security forces to mistreat prisoners, and even torture and murder them. In March this year, the United Kingdom stood convicted of this by the European Court of Human Rights. The recent revelations by Wikileaks have confirmed that these practices have occurred and they are unacceptable. For these reasons, we would have liked to have seen a strong condemnation of these practices committed by both American and European troops. Nor would a reference to the call of Navi Pillay, the UN High Commissioner for Human Rights, for a thorough investigation of, on the one hand, the allegations of illegal abductions and, on the other, of abuse and murder in Iraqi prisons, have been out of place in the resolution. The investigation of the matter recently launched by the United Kingdom should be followed more widely and the Member States who have contributed their forces to the area must hold their people accountable for their misdeeds. The Commission and the Council, too, should insist on this; remaining silent is no longer an option.
Madam President, I think we all agree that the attempt to execute Tariq Aziz, Prime Minister of Iraq during Saddam Hussein's regime, is clearly a tragic farce. This is a man who is already in prison for life. We do not disagree with that, but I do not think that we can discuss and condemn this attempt at execution without, at the same time, mentioning the more than 900 death sentences that have already been carried out by the Iraqi Presidential Council. We are compelled by the obligation to assign equal weight to those who are very well known as to those who are less well known. Obviously, we also agree with the condemnation of Islamic terrorism against Christian communities, but we cannot silence the 30 000 who are being detained without charge in Iraq due to the military occupation, nor can we ignore the way in which this has provoked conflict and problems within Iraqi society. The problem with this resolution is that it takes account of so little. My group therefore has its own resolution.
Madam President, during this debate on the situation in Iraq, on the sentencing to death of Tariq Aziz and on the situation of Christians in Iraq, I wanted to reiterate the total opposition of my group, the Group of the European People's Party (Christian Democrats), to the death penalty.
However, I would also like, above all, to express the indignation of my group about the sharp deterioration in the situation of those Christians residing in Iraq, and to express our strong feelings about the recent deadly attacks that struck the Christian communities in Iraq, notably, the cowardly hostage taking in the Syriac Cathedral of Baghdad on 31 October, which left 58 dead. We also, of course, want to express our solidarity with the victims and their families.
On the occasion of this debate, we would like to appeal solemnly and seriously to the Iraqi authorities to do everything to ensure the safety and integrity of the Christians in Iraq; to protect all places of worship in Iraq, to guarantee the religious freedom of the Iraqi Christians, but also that of all religious communities and all religious minorities, and to work on reducing interethnic violence. What is really at stake here is peace, national reconciliation in this country and the defence of our values of liberty and tolerance.
(IT) Madam President, ladies and gentlemen, the death sentence for Tariq Aziz and the drama of the persecuted Christians are subjects that should perhaps have been kept logically separate. Yet, perhaps it is good that we are debating them together, because what we want to say in this resolution is that we want justice in Iraq and justice for Iraq.
We want justice in Iraq because those Christians who have fallen victim to the fundamentalist aims of many of the groups fighting for power are certainly innocent. We want justice for Iraq because the process currently under way to restore stability and democracy to that country does not deserve to have its face scarred by the killing of a man who may be guilty, but who surely does not deserve to be put to death.
I therefore believe that the instrument of a resolution may have even more practical effects if we also carry these judgments and topics across into the content of the agreement between the EU and Iraq. This agreement can, in practical terms, stipulate that we impose conditions for there to be economic agreements, and these conditions involve respect for human rights and respect for Iraqi Christians.
(PT) Madam President, Iraq and the Iraqis inherited and suffered a whole catalogue of horrors at the hands of the dictator, Saddam Hussein. Following that, since 2003 it has suffered terrible violations of human rights, including arrests, abductions and extrajudicial killings under the foreign military occupation. This makes it particularly significant that President Talabani has said that, as he is a socialist and a humanist, he would refuse to sign the execution order for Tariq Aziz. I think that it is crucial that we state in Parliament that we are opposed to the death penalty, regardless of whom the person is and whatever their religion, and that we are not merely striving for the abolition of the death penalty that has been handed down to Tariq Aziz because he is a Christian. Obviously, I and all my fellow Members completely deplore the attacks against the Christian community in Iraq, a community that makes up part of the Iraqi cultural tradition and that the Iraqis, more than anyone, value and know how to preserve. However, we cannot forget that those who have suffered most from the terrorist and sectarian violence in Iraq are, in fact, Muslims, whether they be Shiites, Sunnis or others. It is more important than ever that we, the European Union, apply ourselves to our relations with Iraq and discuss this issue with our colleagues in the Iraqi Parliament, particularly the need to abolish the death penalty.
on behalf of the ALDE Group. - Madam President, in Iraq, the death penalty was suspended after the US-led invasion in 2003 but reintroduced in August 2004. Since then, hundreds of people have been sentenced to death and many have been executed.
Bringing perpetrators of human rights violations to justice is crucial for a stable future in any country, and that includes Iraq. Politicians and former politicians should be no exception, as they bear ultimate and often direct responsibility for such violations. It is well known that the human rights violations in Iraq, under the responsibility of Saddam Hussein, Tariq Aziz and the like, assumed grave proportions. Fair trials and due process are indispensable in ensuring reconciliation and taking a constructive step towards a better future.
The European Union is a community of values and a unique place in the world, especially when it comes to the death penalty, which we have abolished altogether. In relations with other countries, whether the United States, China, Iran or Iraq, we appeal to them not to deny people the ultimate right - the right to life - as a form of punishment.
Jalal Talabani has stated that he will not sign the order for Tariq Aziz's execution, and we welcome that sign. It should be part of a society based on the rule of law, in which the human rights of all citizens are respected, and the EU is ready to help the Iraqi Government develop in that direction and ensure the just accountability of human rights perpetrators.
The stability of Iraq is fragile and may well be disturbed by state-endorsed executions. Signing and ratifying the Second Optional Protocol to the International Covenant on Civil and Political Rights, as well as Protocol 13 to the Convention on Human Rights and Fundamental Freedoms, would help to solidify Iraq's stance against human rights violations. It would also be a welcome step towards its inclusion in the international community.
Madam President, my group, the Confederal Group of the European United Left - Nordic Green Left, has not participated in the joint resolution on this subject, nor in the Tibet resolution. These Thursday afternoon sittings are taking a more and more surreal turn in this House, both in the emptiness that we observe and in the subjects addressed and the way in which they are dealt with. The prisms through which some here constantly look at this or that country or this or that subject go against the universalist and indivisible conception of human rights as detailed in the international texts that we claim to stand for.
This way of seeing and doing things damages the credibility of the European Union in this area, and plays into the hands of those who say that the Europeans have a Western vision of human rights, and that they are seeking once again to impose their model on others.
Ladies and gentlemen, I join you in denouncing death sentences, including that of Tariq Aziz, and executions, which are very numerous in Iraq, but which also affect women and children. I would have liked us to denounce in the same way the situation of thousands of people detained without reason, without trial and tortured. I would have liked us to denounce the abuses of power committed by the Iraqi forces and by the occupying forces, and also to denounce child soldiers and - especially today, on the International Day of Violence against Women - the violence to which women in Iraq fall victim, in the context of this conflict. I would also have liked us to denounce the way in which the United States has abandoned the Ashraf camp without concerning itself with the hundreds of people who lived there.
For all these reasons, Madam President, the GUE/NGL Group will abstain on this resolution, as it will on the one concerning Tibet.
(DE) Madam President, on 10 November, five people were killed in a bomb attack against Christians and just a few days previously, there was an attack on a Catholic cathedral. One hundred people were taken hostage and 40 died as a result. In recent years, 900 000 Christians have fled Iraq. These events offer a sad illustration of the situation for Christians in Iraq and in the entire Middle East region. These are not isolated incidents, but rather a global trend that is being played out on Europe's borders, as well as in Egypt and also, occasionally, in Turkey. The EU should be able to exert enough pressure to combat discrimination against Christians. We only have to think of the northern part of Cyprus, where approximately 150 churches have been destroyed or converted into mosques since the Turkish occupation and where only one church remains where the Christian population is permitted to celebrate one mass each year. Remember, this is not Iraq I am talking about, but an island in the Mediterranean on the edge of Europe.
I believe that it makes sense to introduce a permanent system for monitoring Christian persecution. Concrete actions would have to follow; for example, the consistent inclusion of clauses prohibiting the persecution of Christians in international trade agreements with the EU. We cannot have a situation where we want to do business but are content to turn a blind eye when Christians are persecuted.
I would like to close with a few words about the former foreign minister, Mr Aziz: Even former members of the Saddam Hussein regime are entitled to the due process of the law. Revenge executions have no place here. Even these former ministers deserve a fair trial. This cannot be accepted, particularly in a young country that aims to become a democratic state. For this reason, I would call on the EU to take the appropriate steps and to proceed clearly.
(NL) Madam President, in the safe environment of the European Union, we see faith and going to church as a private matter. In Iraq, however, being open about your Christian faith has almost become a mark of exceptional courage. Today, we have rightly condemned the horrific attack of Sunday, 31 October, but in the meantime, new attacks have taken place, once again claiming human life. Last Monday, two brothers were killed in the town of Mosul. My fellow Member, Mr Belder, has given you the numbers of the ever dwindling group of Iraqi Christians who remain in Iraq, at least 100 000 of whom have also become displaced in their own country. This, surely, seems to be a targeted strategy by some groups to drive away this population group. Commissioner, we, the EU, cannot afford to just stand and look on. First of all, the Union should, of course, address the Iraqi authorities, who, sadly, are still in a weak position, and support them in taking action. However, I would like to go a step further and, indeed, as Mr Mauro has said, include as a priority in the partnership agreement with Iraq which we are debating now a safe living environment for Iraqi Christians in Iraq. As Vice-Chair of the Delegation for Relations with Iraq, I will continue to monitor the situation and will be happy to hear what the Commission thinks about this.
(FI) Madam President, it is a shocking and intolerable state of affairs that again, many innocent people have had to suffer in Iraq on account of their religious beliefs.
Attacks against religious communities are always indefensible everywhere they take place. The right of religious groups to assemble and practise their religion must be unconditional. The European Union is not just concerned about Christians. Freedom of religion and conscience must apply to everyone equally. Safeguarding this universal human right is also the best guarantee we have that conflicts can be prevented before they start and be resolved.
This resolution is, in my opinion, a message that the European Parliament robustly supports the Iraqi people, urging them to act against violence and terror and fight resolutely for democracy and universal human dignity.
Madam President, more than 50 Christians have been murdered in Iraq by extremist groups in one month.
It is a special responsibility of the new Iraqi Government to guarantee safety, justice and equal rights to all religious communities. Only in this way can Baghdad win respect and build trust, not only internally, but also in relations with the EU.
The situation in many countries of the Middle East, from where traditional Christian minorities are forced to flee, is alarming. Most Iraqi Assyrians are now internally displaced people. I think it is highly important that, in conducting our common foreign policy, Ms Ashton should regularly raise the problem of religious freedom and that future EU treaties with third countries should include a clause on respect for religious freedom.
(LT) Madam President, over the past year, the Christian community in Iraq has experienced an escalation in religious violence and persecution. Christians are fleeing Iraq, terrified of bombings and massacres. While condemning the horrifying terrorist attacks, if truth be told, I would like to say that the US invasion exacerbated the situation in this regard, and it is therefore the responsibility of the USA to improve the situation. In general, religious and national divisions and mutual hatred in Iraq have reached such proportions that the country is in serious danger. The democratic world expects the Iraqi Government to abolish the death penalty as soon as possible. I welcome the Iraqi President's decision not to sign the execution order for Tariq Aziz, but we will watch closely how the Iraqi Parliament behaves in this case.
(DE) Madam President, it is a scandal that, after 2 000 years of the presence of Christian communities in the geographical area now known as Iraq, these communities are threatened with disappearance, particularly in view of the intervention by the West in recent years and the fact that these events are taking place under a democratic government that has the support of the European Union. We cannot tolerate this. Apart from the general issues of religious freedom, this is an absolute scandal and I welcome the fact that a number of Christian bishops from Iraq are to travel to Strasbourg in December in order to inform us in detail of the situation of their religious communities.
We must be clear that it is not enough to make the occasional tired gesture, but that we have a genuine responsibility here. Eighty percent of Europeans are Christians. Naturally, we are in favour of religious freedom in general, but who is going to look after the interests of these people if we do not? These are people who even survived the vile regime of Saddam Hussein in their country, but whose very existence is now under threat.
That is why the European Parliament must focus its human rights work in this area. I would call on Baroness Ashton to do the same and to keep us regularly informed of the situation of these Christians.
(PL) Madam President, there is no end to the murder of Christians; today in Iraq, Nigeria, Egypt and Afghanistan, yesterday in Sudan, India and Indonesia, and tomorrow, if they have not already been killed, if they have not already fallen victim to pogroms, violence, rape and aggression, they will have to live like pariahs, hiding their faith even in places where their cultural, political and economic roots are much older than the appearance of Islam on their homeland. Despite the appeals of Western Muslim intellectuals, nothing is happening in their countries to ensure their security. The only thing they are guilty of is following the same religion as Europeans and Americans.
In 2010, Islamic fundamentalism has destroyed Arab followers of Christ before our very eyes. No group of people deserve such a fate. It is worth saying that there is not a single country founded on a Christian culture in which Muslims would be treated as badly as the Christians living in Muslim lands. Parliament should prepare a report on the situation of Christians in Muslim countries, and the European institutions should put the issue of persecution on the agenda when they engage in talks with these countries.
(SV) Madam President, there is nothing more illogical than the death penalty - to kill someone in order to show that it is wrong to kill. The people in Iraq have suffered extreme oppression. First, the dictator, Saddam Hussein, abused and oppressed people whose opinions differed from his own and people who criticised his regime. Now the people are being subjected to an occupying power that is more interested in building up power based on arms than in democracy. The abuse and oppression of those who criticise the occupying power continues.
Now, the abuse and oppression is continuing against Christians. There must be an end to abuse and oppression in Iraq. We have a responsibility in this regard. You could call this ethnic cleansing. That is what we are talking about here. People are being forced out of Iraq. We must therefore ensure that we do not force them out of the EU. That is our duty. We must not send Iraqi people back to certain suffering and oppression.
(PL) Madam President, I am sure that the Iraqi Government has the best of intentions, but we all have to do more to protect the Christian community in the country. That community is today being discriminated against, attacked and even murdered for one reason only: to finally eliminate it from the land on which it has lived for almost two thousand years.
The European Union should act with greater courage in this matter, paying no heed to the self-censorship imposed by political correctness, which is visible even in the text of the resolution that we will shortly adopt. The protection of Iraqi Christians today does, of course, entail care for those who are being resettled and accepting them into our countries, as well as political changes in Iraq. However, this must - and this is my appeal to the Commission, to Baroness Ashton - this must be the slogan, the main slogan of our diplomacy in the world. Freedom of religion, in particular of Christian communities, should be the flagship of European diplomacy.
(FR) Madam President, Christians are, without doubt, one of the most persecuted religious groups in the world. In the Middle East, they are seen by some extremist groups as - I quote - 'legitimate targets', and the end goal is their departure, pure and simple, from this region, a region which saw the birth of Christianity, and a region in which their historical presence is essential for a certain kind of balance. The events in the Baghdad cathedral are merely the culmination of a situation that we have been observing passively for far too long.
The European Union, as a global player and a business partner of various countries in this region, must strongly express its indignation with regard to this situation. Discrimination, of whatever kind, cannot be tolerated. Democracy will only be victorious in this region when the most fundamental human rights, such as religious freedom, are respected.
(IT) Madam President, ladies and gentlemen, this Parliament must speak out loud and clear against the attacks on Christian minorities in Iraq. This is a chapter in a long story of discrimination and martyrdom that has lasted 2 000 years, and it is incredible that it is still continuing now in the third millennium.
I agree with the need to support the moderate Iraqi groups and the Christians who have fled to Kurdistan, and also with the need to remove the references to religious affiliation from identity documents. However, what I would like to denounce today is something that I feel is the most absurd aspect of this sad affair. The symbol of the Christian faith is the cross, which appears to be a symbol of death but is, in fact, a symbol of freedom because, for Christians, Christ's death on the cross freed mankind from sin and from darkness. It is truly incredible that there are people who are not free to worship a symbol of freedom because they are slaughtered as they leave a church merely for having been inside.
Member of the Commission. - Madam President, the European Commission shares the deep concerns of this Parliament - so explicitly and clearly expressed by the honourable Members - as regards the human rights situation in Iraq. The Foreign Affairs Council on Monday expressed its outright condemnation of the recent terrorist attacks, notably those which targeted places where civilians congregate, including Christian and Muslim places of worship.
The Council, adopting conclusions put forward by High Representative / Vice-President Ashton, also stressed that the new government in Iraq will need to dedicate itself to the pursuit of national reconciliation. This means it should represent the interests and needs of all Iraqis, regardless of creed and ethnicity. The protection and promotion of human rights, including those of persons belonging to minorities, must be a top priority. In its dialogue with Iraq, the European Union frequently voices its human rights concerns, including not only the freedom of religion or belief but also on the death penalty.
Ten days ago, the EU made an urgent and direct call on the authorities in reaction to the decision by the Iraqi High Tribunal to sentence to death five representatives of the former regime, including Tariq Aziz. The EU recalled its firm opposition to the use of capital punishment under all circumstances, seeking a global moratorium on the death penalty as a first step. Human rights have a prominent place in the partnership and cooperation agreement which we hope to sign with Iraq soon. That is the direct answer to Mrs de Lange.
Since 2003, an important part of EU cooperation with Iraq has focused on strengthening the rule of law and promoting human rights and fundamental freedoms, for example, through EUJUST LEX and Community assistance. Substantial funds have also been dedicated to providing protection and relief to the most vulnerable Iraqis. Many of them are, for obvious reasons, internally displaced and now live in areas with dense minority group populations. Our work has ranged from promoting awareness and enforcement of human rights among vulnerable groups to the rehabilitation of schools in areas already mentioned in the discussions, such as Nineveh, which has a large Christian population.
Humanitarian assistance also continues to reach the most vulnerable inside and outside Iraq. EU aid cannot directly target specific ethnic or religious communities, but it should and it can, help the most vulnerable Iraqis, wherever they live.
We do not underestimate the challenges facing the Iraqi Government. It is no easy task to root out the extremists who seek to create sectarian tensions through acts of barbarity. Security, development and the preservation of human rights are closely linked. The EU remains committed to helping Iraq as best as it can to secure progress on all three issues. The Iraqi people deserve no less.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
in writing. - I join my colleagues in this Parliament in the condemnation of the ongoing murders, executions and human rights violations occurring in Iraq. The situation for Iraq's Christian minority is one of life and death: nearly 50 Iraqi Christians were killed in a ruthless massacre in Our Lady of Salvation Church on 31 October 2010. Human Rights Watch estimates that, since 2003, almost half of the Christian population of Iraq, hundreds of thousands of people, have had to flee the country. We must continue to fight for them to stay alive and be free. We must stand for minority rights and continue to oppose murder, violence, segregation and any discrimination based on ethnicity or religious belief. I call on the Commission and the Council to raise the issue of Christians' safety in Iraq as a matter of urgency, as the EU continues to move towards closer cooperation with the Iraqi Government.